Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The Amendment filed Sept. 21, 2022 has been entered. Claims 1-10 remain pending in the application.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action: 
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 7-10 are rejected under 35 U.S.C. 103 as being unpatentable over Sugimoto et al. (US 2012/0012659) in view of Yasuhiro (JP2000301578, English translation provided), further in view of Koh (KR 100838787, English translation provided).
Regarding claim 1, Sugimoto discloses that, as illustrated in Figs. 12 and 13, an apparatus for manufacturing a vehicle card key, the apparatus comprising:
an upper mold (Fig. 13, item 62) which is disposed on an printed circuit board (PCB) substrate (Fig. 13, item 31) of a vehicle card key (Fig. 5A, item 1); 
a lower mold (Fig. 13, item 61) which is spaced apart from the upper mold in a downward direction and fixed to a lower portion of the PCB substrate (as shown);
a keyhole slide molding material (Fig. 12, item 51 (sliding mold)) which is disposed between one end of the upper mold and the lower mold and forms a keyhole into which a mechanical key of the vehicle card key is inserted;
a battery hole slide molding material (Fig. 12, items 41 and 42 (sliding molds)) which is disposed between another end of the upper mold and the lower mold and forms a battery hole (Fig. 12, item 41) into which a battery of the vehicle card key is inserted.
	However, Sugimoto does not explicitly disclose a first angular pin and a second angular pin for assembling the molding tools. In the same field of endeavor, injection molding, Yasuhiro disclose that, as illustrated in Figs. 1-3, 
	a first angular pin (for example, the left angular pin 4 in Fig. 1(b)) which passes through the one end of the upper mold and one end of the keyhole slide molding material and the lower mold; and 
	a second angular pin (for example, the right angular pin 4 in Fig. 1(b)) which passes through the other end of the upper mold and the other end of the battery hole slide molding material and the lower mold.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Sugimoto to incorporate the teachings of Yasuhiro to provide a first angular pin and a second angular pin for assembling the molding tools. Doing so would be possible to provide the accurate positions of the sliding mold and reduce the damage to the main body member or the insert component (such as the PCB substrate).
However, Sugimoto et al. and Yasuhiro do not disclose that the first and the second angular pins extend entirely through an upper surface of the upper mold such that inclined portions of the first and second angular pins are disposed above the upper surface of the upper mold. In the same field of endeavor, insert injection molding, Koh discloses that, as illustrated in Fig. 1, the angular pin 38 (page 2, line 11)) extends entirely through an upper surface of the upper mold (Fig. 1, item 32 (page 2, line 9 (first plate)) such that inclined portions of the angular pin are disposed above the upper surface of the upper mold. 
The claimed the angular pin extends entirely through an upper surface of the upper mold is that the substitution of one known element for another is prima facie obvious IF it yields predictable results to one of ordinary skill in the art. In this case, something to do with the angular pin extends entirely through an upper surface of the upper mold comes from Koh itself.      
 It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Sugimoto and Yasuhiro to incorporate the teachings of Koh to provide the first and the second angular pins extend entirely through an upper surface of the upper mold such that inclined portions of the first and second angular pins are disposed above the upper surface of the upper mold. Doing so would be possible to improve workability and prevent from damaging the mold, as recognized by Koh (page 3, lines 3-10).
Regarding claim 2, Sugimoto discloses that, as illustrated in Figs. 12 and 13, in the apparatus the lower mold (Fig. 13, item 61) comprises a substrate mounting portion (as shown) which is disposed on an upper surface of a central region (as shown) of the lower mold and on which the PCB substrate (Fig. 13, item 31) is mounted (as shown),
a first slide (the keyhole slide) mounting portion which is disposed on an upper surface of the one end of the lower mold with respect to the substrate mounting portion and on which the keyhole slide molding material is mounted;
a second slide (the battery slide) mounting portion which is disposed on an upper surface of the other end of the lower mold with respect to the substrate mounting portion and on which the battery hole slide is mounted (as shown in Figs. 12 and 13).
Regarding claim 7, Sugimoto discloses the keyhole slide and the battery slide. However, Sugimoto does not explicitly disclose a first angular pin and a second angular pin for assembling the molding tools. Yasuhiro disclose that, as illustrated in Figs. 1-3, 
	a first angular pin (for example, the left angular pin 4 in Fig. 1(b)) which passes through the one end of the upper mold and one end of the keyhole slide and the lower mold; and 
	a second angular pin (for example, the right angular pin 4 in Fig. 1(b)) which passes through the other end of the upper mold and the other end of the battery hole slide and the lower mold,
	the keyhole slide molding material (for example, the left side of the slide die 3 (11,12,13)) has a first through-hole through which a first angular pin passing through the first upper through-hole passes,
the battery hole slide (for example, the right side of the slide die 3 (11, 12, 13)) has a second through-hole through which the second angular pin passing through the second upper through-hole passes, and 
the lower mold has a foist lower through-hole which the first angular pin passing through the first through-hole passes and a second lower through-hole through which the second angular pin passing through the second through-hole passes. 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Sugimoto to incorporate the teachings of Yasuhiro to provide a first angular pin and a second angular pin for assembling the molding tools. Doing so would be possible to provide the accurate positions of the sliding mold and reduce the damage to the main body member or the insert component (such as the PCB substrate).
Regarding claim 8, Sugimoto discloses the keyhole slide and the battery slide. However, Sugimoto does not explicitly disclose a first angular pin and a second angular pin for assembling the molding tools. Yasuhiro disclose that, as illustrated in Fig. 2, in the apparatus the first angular pin and the second angular pin are inclined such that a distance between the first angular pin and the second angular pin is gradually increased in a direction from top to bottom (as shown).
 It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Sugimoto to incorporate the teachings of Yasuhiro to provide a first angular pin and a second angular pin for assembling the molding tools. Doing so would be possible to provide the accurate positions of the sliding mold and reduce the damage to the main body member or the insert component (such as the PCB substrate).
Regarding claim 9, Sugimoto discloses the keyhole slide and the battery slide. However, Sugimoto does not explicitly disclose a first angular pin and a second angular pin for assembling the molding tools. Yasuhiro disclose that, as illustrated in Figs. 2 and 6, in the apparatus the first lower through-hole (Figs. 2 and 6, item 16) and the second through-hole (Figs. 2 and 6, item 16) are formed as long holes (as shown).
 It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Sugimoto to incorporate the teachings of Yasuhiro to provide a first angular pin and a second angular pin for assembling the molding tools. Doing so would be possible to provide the accurate positions of the sliding mold and reduce the damage to the main body member or the insert component (such as the PCB substrate).
Regarding claim 10, Sugimoto discloses the keyhole slide and the battery slide. However, Sugimoto does not explicitly disclose a first angular pin and a second angular pin for assembling the molding tools. Yasuhiro disclose that, as illustrated in Figs. 1-2, in the apparatus, when the upper mold ((Fig. 1(b), item 8) is lowered, the first angular pin and the second angular pin are moved from outside to inside of the first lower through-hole and the second lower through-hole, and 
the keyhole slide molding material (for example, the left side of the slide die 3) and the battery hole slide molding material (for example, the right side of the slide die 3) are slid in directions in which the keyhole slide and the battery hole slide face each other along the first angular pin and the second angular pin.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Sugimoto to incorporate the teachings of Yasuhiro to provide a first angular pin and a second angular pin for assembling the molding tools. Doing so would be possible to provide the accurate positions of the sliding mold and reduce the damage to the main body member or the insert component (such as the PCB substrate).
Claims 3-6 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Sugimoto et al., Yasuhiro, and Koh et al. as applied to claim 2 above, further in view of Takahashi et al. (US 9,555,565).
Regarding claims 3, 5, Sugimoto discloses that, as illustrated in Figs. 11-13, in the apparatus the first slide mounting portion comprises a first bottom surface with which a lower surface of the keyhole slide molding material is in contact,
first inner surfaces which extend from the first bottom surface and with which both side surfaces of the keyhole slide molding material are in contact,
first stoppers which extend from the first bottom surface and with which a surface of the keyhole slide molding material comes into contact, the surface of the keyhole slide molding material faces a direction in which the battery hole slide molding material is disposed (as shown in Fig. 12), and
a first protrusion (the front portion of the mechanical key 51 in Fig. 11) which protrudes from an other surface of the first body (Fig. 11, item 51a) of the mechanical key and has a width smaller than a width of the first body (as shown in Fig. 11),
first contact portions which are formed between the both side surfaces of the first body and the first protrusion and come into contact with the first stoppers.      
However, Sugimoto does not explicitly disclose first guide grooves which are formed in the first inner surfaces in a longitudinal direction thereof and prevent the keyhole slide molding material from deviating upward and first guide protrusions which are formed at positions corresponding to the first guide grooves at both sides surfaces of the first body and which are slidably coupled to the first guide grooves. In the same field of endeavor, primary molding and secondary molding, Takahashi discloses that, as illustrated in Figs. 3-4, namely, the two slide rails 46, 46 are provided in both of the left and right step portions 38a, 38b of the stationary mold 26 so as to extend outwardly from the left end face of the left step portion 38a and the right end face of the step portion 38b (col. 9, lines 43-47). The secondary molding unit 24 includes a pair of secondary forming molds in the form of a left slide mold 62 and a right slide mold 64 (col. 11, lines 14-16). Namely the first block 78 of the left slide mold 62 has a generally longitudinal rectangular shape. Two slots 70 are formed in the lower surface of the first block 78 so as to extend parallel to each other in the width direction of the first block 78 (col. 12, lines 17-21). Thus, Takahashi discloses that the slots 70 are first guide grooves in the slide (secondary) mold and the rails 26 are first guide protrusions.
Takahashi discloses the claimed invention except for the locations of grooves and protrusions being reversed and rearranged. It would have been obvious to one having ordinary skill in the art at the time the invention was made to reverse grooves and protrusions, since it have been held that a mere reversal of working parts of a device involves only routine skill in the art.  One would have been motivated to reverse grooves and protrusions for the purpose of imparting alternative design options.
The claimed the slots 70 are first guide grooves formed in the first inner surfaces in the slide (secondary) mold and the rails 46 formed at positions corresponding to the first guide grooves is that the substitution of one known element for another is prima facie obvious IF it yields predictable results to one of ordinary skill in the art. In this case, something to do with the slots 70 are first guide grooves formed in the first inner surfaces in the slide (secondary) mold and the rails 46 formed at positions corresponding to the first guide grooves comes from Takahashi itself.      
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Sugimoto to incorporate the teachings of Takahashi to provide that have that the slots 70 are first guide grooves formed in the first inner surfaces in the slide (secondary) mold and the rails 46 formed at positions corresponding to the first guide grooves. Doing so would be possible to provide both one battery and one mechanical key to the vehicle card key.
Regarding claims 4, 6, Sugimoto discloses that in the apparatus the second slide mounting portion comprises a second bottom surface with which a lower surface of the battery hole slide (Fig. 12, items 41, 42) is in contact,
second inner surfaces which extend from the second bottom surface and with which both side surfaces of the battery hole slide are in contact,
second stoppers which extend from the second bottom surface and with which a surface of the battery hole slide comes into contact, the surface of the battery hole slide faces a direction in which the keyhole slide molding material is disposed,
a second protrusion (Fig. 12, item 41) which protrudes from one surface of the second body (Fig. 12, item 42) and has a width smaller than a width of the second body.  
However, Sugimoto does not explicitly disclose second guide grooves which are formed in the second inner surfaces in a longitudinal direction thereof and prevent the battery slide from deviating upward and second guide protrusions which are formed at positions corresponding to the second guide grooves at both side surfaces of the second body and which are slidably coupled to the second guide grooves. In the same field of endeavor, primary molding and secondary molding, Takahashi discloses that, as illustrated in Figs. 3-4, namely, the two slide rails 46, 46 are provided in both of the left and right step portions 38a, 38b of the stationary mold 26 so as to extend outwardly from the left end face of the left step portion 38a and the right end face of the step portion 38b (col. 9, lines 43-47). The secondary molding unit 24 includes a pair of secondary forming molds in the form of a left slide mold 62 and a right slide mold 64 (col. 11, lines 14-16). Namely the first block 78 of the left slide mold 62 has a generally longitudinal rectangular shape. Two slots 70 are formed in the lower surface of the first block 78 so as to extend parallel to each other in the width direction of the first block 78 (col. 12, lines 17-21). Thus, Takahashi discloses that the slots 70 are second guide grooves in the slide (secondary) mold and the rails 26 are second guide protrusions.
Takahashi discloses the claimed invention except for the locations of grooves and protrusions being reversed and rearranged. It would have been obvious to one having ordinary skill in the art at the time the invention was made to reverse grooves and protrusions, since it have been held that a mere reversal of working parts of a device involves only routine skill in the art.  One would have been motivated to reverse grooves and protrusions for the purpose of imparting alternative design options.
The claimed the slots 70 are first guide grooves formed in the first inner surfaces in the slide (secondary) mold and the rails 46 formed at positions corresponding to the first guide grooves is that the substitution of one known element for another is prima facie obvious IF it yields predictable results to one of ordinary skill in the art. In this case, something to do with the slots 70 are first guide grooves formed in the first inner surfaces in the slide (secondary) mold and the rails 46 formed at positions corresponding to the first guide grooves comes from Takahashi itself.      
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination to incorporate the teachings of Takahashi to provide that have that the slots 70 are second guide grooves formed in the second inner surfaces in the slide (secondary) mold and the rails 46 formed at positions corresponding to the second guide grooves. Doing so would be possible to provide both one battery and one mechanical key to the vehicle card key.
Response to Arguments
Applicant's arguments filed 9/21/2022 have been fully considered. 
In response to applicant’s arguments (as amended) in claim 1 that Rombalski shows an end of angle pin 50 is disposed at an opening in the upper surface of movable upper mold 48, no inclined portion of the angle pin 48 actual extends out of the opening, it is persuasive. 
For further considerations, Koh (the updated reference) discloses that, as illustrated in Fig. 1, the angular pin 38 (page 2, line 11)) extends entirely through an upper surface of the upper mold (Fig. 1, item 32 (page 2, line 9 (first plate)) such that inclined portions of the angular pin are disposed above the upper surface of the upper mold.            
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Shibin Liang whose telephone number is (571)272-8811.  The examiner can normally be reached on M-F 8:30 - 4:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison L Hindenlang can be reached on (571)270 7001.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/SHIBIN LIANG/Examiner, Art Unit 1741

/GALEN H HAUTH/Primary Examiner, Art Unit 1742